Balletta, J.,
dissents and votes to grant the petition and annul the determination, with the following memorandum: I respectfully disagree with the majority’s finding that there was substantial evidence in the record to support the agency’s determination.
As stated by the Court of Appeals in 300 Gramatan Ave. Assocs. v State Div. of Human Rights (45 NY2d 176, 181): "A court reviewing the substantiality of the evidence upon which an administrative agency has acted exercises a genuine judicial function and does not confirm a determination simply because it was made by such an agency * * *. In final analysis, substantial evidence consists of proof within the whole record of such quality and quantity as to generate conviction in and persuade a fair and detached fact finder that, from that proof as a premise, a conclusion or ultimate fact may be extracted reasonably — probatively and logically”.
A review of the entire record clearly shows that the agency’s determination is not reasonable and is not supported by substantial evidence. The proof within the record herein was not of such quality and quantity as to convince an impartial reviewer that the petitioner had failed to report to a medical clinic on May 19, 1987, as directed. Neither Sgt. Denice nor *571Police Administrative Aide Lewis testified that they had directed the petitioner to appear at the clinic on May 19th when he called in sick on May 18th, while the petitioner unequivocally stated that no one had instructed him to go to the clinic. Thus, there was insufficient evidence to indicate that the petitioner had been given any orders to report to the clinic.
Accordingly, I vote to annul the determination.